       Case 2:05-cv-01600-JAM-DMC Document 655 Filed 09/29/20 Page 1 of 3

 1   K&L GATES LLP
     10100 Santa Monica Blvd., 8th Floor
 2   Los Angeles, CA 90067
     Telephone: (310) 552-5000
 3   Facsimile: (310) 552-5001

 4   Christina N. Goodrich (SBN 261722)
     christina.goodrich@klgates.com
 5   Saman M. Rejali (SBN 274517)
     saman.rejali@klgates.com
 6   Heather L. Frisch (SBN 294940)
     heather.frisch@klgates.com
 7   Armando V. Arballo (SBN 324554)
     armando.arballo@klgates.com
 8
 9   Attorneys for Plaintiff Thomas Clinton

10
11                                 UNITED STATES DISTRICT COURT

12                                EASTERN DISTRICT OF CALIFORNIA

13
     THOMAS CLINTON, an individual,               Case No. 2:05-CV-01600-JAM-DMC
14
                          Plaintiff,
15                                                ORDER GRANTING STIPULATION TO
            v.                                    EXTEND DEADLINES PROVIDED IN
16                                                [Dkt. 650] & [Dkt. 651]
     COOPER, et al.,
17
                          Defendants.             [Assigned to the Honorable Dennis M. Cota]
18
                                                  Complaint Filed 08/11/2005
19
20
21
22
23
24
25
26
27
28

                            ORDER GRANTING STIPULATION TO EXTEND TIME
       Case 2:05-cv-01600-JAM-DMC Document 655 Filed 09/29/20 Page 2 of 3

 1          This Court, having considered the STIPULATION TO EXTEND DEADLINES PROVIDED
 2   IN [Dkt. 650] & [Dkt. 651], and for good cause shown:
 3          IT IS HEREBY ORDERED that the STIPULATION TO EXTEND DEADLINES
 4   PROVIDED IN [Dkt. 650] & [Dkt. 651] is GRANTED.
 5
     1. The time for the parties to conduct non-expert discovery shall be extended from November 20,
 6   2020, the day the parties were to complete non-expert discovery, until April 19, 2021;

 7   2. the time for parties to conduct expert discovery shall extend from February 8, 2021, the day the
     parties were to complete expert discovery, until July 7, 2021;
 8
     3. the deadline for the parties to exchange Initial List of Expert Witnesses shall be extended from
 9   December 3, 2020, the day the parties were to have exchanged Initial List of Expert Witnesses until
10   May 3, 2021;

11   4. the time for the parties to exchange Rebuttal Expert Witnesses shall be extended from January 8,
     2021, the day the parties were to have exchanged Rebuttal Expert Witnesses until July 7, 2021;
12
     5. the time for the parties to notice dispositive motions shall be extended from March 8, 2021, the
13   day parties were to have noticed such motions until August 5, 2021; and
14   6. the Settlement Conference set for October 8, 2020 IS VACATED and shall be rescheduled to a
15   date on or around March 8, 2021, by separate order which shall set appropriate deadlines related to
     the Settlement Conference.
16
17
18   IT IS SO ORDERED:

19   Dated: September 29, 2020
                                                        __________________________________
20                                                      __
21                                                      DENNIS M. COTA
                                                        UNITED STATES MAGISTRATE
22                                                      JUDGE
23
24
25
26
27
28
                                                       2
                             ORDER GRANTING STIPULATION TO EXTEND TIME
       Case 2:05-cv-01600-JAM-DMC Document 655 Filed 09/29/20 Page 3 of 3

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                                      CERTIFICATE OF SERVICE
16          I hereby certify that the foregoing was filed through the ECF system and will be sent
17   electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
18   through the Court’s electronic filing system, and paper copies will be sent to those indicated as non-
19   registered participants (if any) on September 22, 2020.
20
21
22
23
24
25
26
27
28
                                                        2
                             ORDER GRANTING STIPULATION TO EXTEND TIME
